Title: Noah Webster to James Madison, 17 March 1826
From: Webster, Noah
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    New Haven
                                
                                March 17, 1826
                            
                        
                        I have this day received a note from you, intended to correct a passage in a former letter to me on the
                            subject of the first proposition made to the legislature of Virginia in 1789 for a convention of Commissioners to regulate
                            the Commerce of the country. For this, please to accept my acknowledgements.
                        By your letter, I perceive you suppose me to be yet in Europe. This is a mistake—I returned last June. The
                            objects I had in view in going to Europe, were in part accomplished. I spent 2 months in Paris, where I had the benefit of
                            examining the latest works on the physical sciences–the new terms in which I have been seeking, for my Dictionary. I spent
                            several months in England, most of the time at Cambridge, but several weeks in London–This gave me an opportunity of
                            observing the state of the language in that country. I had intended to publish my Dictionary in England, & one of
                            the principal booksellers, who examined the mss. told me, the work would maintain its ground in that country. But the
                            publishers, who have competent property to undertake such a work, are all embarked in other enterprizes–&
                            particularly in works of a similar character to mine–& they would not bring into market a book which should enter
                            into competition with Johnson & others.
                        Besides this, I am not known in that country, & could expect no patronage but such as would be slowly
                            acquired.
                        I have however ascertained to my satisfaction that my researches into philology extend much farther than
                            those of any Englishman.
                        Mr Converse has sent to Germany for types of the oriental languages—Every thing else about the work will be
                                American. Accept the respects of Sir, Your Obed Servt
                        
                            
                                N Webster
                            
                        
                    